IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


D.E.D.,                                    : No. 134 MAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
B.I.D.,                                    :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of September, 2018, the Application for Leave to Appeal

In Forma Pauperis pursuant to Pa.R.A.P. 553 and the Petition for Allowance of Appeal

are DENIED.